               Case 3:15-cr-00579-VC Document 787 Filed 10/09/20 Page 1 of 11




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3
   Chief, Criminal Division
 4
   FRANK J. RIEBLI (CABN 221152)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7
             Telephone: (415) 436-7200
 8           FAX: (415) 436-7234
             Frank.Riebli@usdoj.gov
 9
     Attorneys for United States of America
10
                                    UNITED STATES DISTRICT COURT
11

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                      SAN FRANCISCO DIVISION
14
     UNITED STATES OF AMERICA,                      )   CASE NO. CR 15-579 VC
15                                                  )
             Plaintiff,                             )
16
                                                    )   GOVERNMENT’S OPPOSITION TO
        v.
17                                                  )   DEFENDANT’S MOTION FOR RELEASE FROM
     VALENTIN CAMACHO TOLEDO,                       )   CUSTODY PURSUANT TO 18 U.S.C. § 3582
18                                                  )
             Defendant.                             )
19                                                  )
20                                                  )

21

22

23

24

25

26

27

28

     GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION FOR RELEASE FROM CUSTODY
              Case 3:15-cr-00579-VC Document 787 Filed 10/09/20 Page 2 of 11




 1 I.       INTRODUCTION

 2          Valentin CAMACHO Toledo is currently serving a 121-month sentence for his part in a drug

 3 trafficking conspiracy. CAMACHO seeks release from custody on the ground that he is obese and has

 4 hypertension, and that this puts him at greater risk of serious illness if he contracts COVID-19 while in

 5 custody. CAMACHO’s medical records confirm that he is obese and show that he might have high

 6 blood pressure. But the facility where he is housed has had only 20 coronavirus cases in total, and has

 7 zero cases now. Releasing CAMACHO after less than five years of his 10-year sentence would be

 8 inappropriate. As the Court will recall, he was one of the persons who supplied methamphetamine to

 9 Eutimio Reyna Ceron, and thus fueled Reyna Ceron’s drug distribution network. Agents recovered 10
10 pounds of meth in the crawlspace under CAMACHO’s house. CAMACHO already received the lowest

11 sentence of any of the defendants at his level of the criminal scheme. Cutting that sentence in half

12 would create unwarranted sentencing disparities and result in a sentence that fails to reflect the

13 seriousness of his offense. CAMACHO offers to agree to deportation and return to Mexico, perhaps as

14 a way to mitigate the risk that he might otherwise pose to the community. But he has already been

15 deported at least once and returned to the United States illegally. It is not a stretch to imagine him doing

16 it again, especially when he has family that live in the Santa Rosa area. For all of these reasons, the

17 government recommends that the Court deny his motion.

18

19 II.      BACKGROUND

20          The grand jury charged CAMACHO with conspiring with others, including Reyna Ceron, to

21 distribute and possess with intent to distribute 50 grams or more of actual methamphetamine, in

22 violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(A). It also charged him with possession with intent

23 to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A). He was arrested on

24 December 10, 2015 and detained pending trial.

25          As the Court will recall, Eutimio Reyna Ceron ran a retail drug distribution operation in Santa

26 Rosa, California. Pre-Sentence Report (“PSR”) ¶ 27. He had several couriers who worked for him,

27 driving around all day, every day, delivering methamphetamine and heroin to customers who ordered

28 anything from a few grams to a few ounces. Id. Reyna Ceron had two suppliers: Cristino Vargas


     GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION FOR RELEASE FROM CUSTODY                                    1
              Case 3:15-cr-00579-VC Document 787 Filed 10/09/20 Page 3 of 11




 1 Mondragon, and CAMACHO (who also goes by Leobardo Mondragon, see Pre-Sentence Report

 2 (“PSR”) at 3, and who is related to Vargas Mondragon). Id. ¶ 38. Vargas Mondragon was Reyna

 3 Ceron’s primary supplier until August 2015, when police arrested him and seized approximately 50

 4 pounds of heroin and 25 pounds of meth from his house. After that, CAMACHO began supplying

 5 Reyna Ceron with methamphetamine. Agents intercepted several calls between Reyna Ceron and

 6 CAMACHO related to CAMACHO’s deliveries. PSR ¶¶ 46-47. On December 10, 2015, agents raided

 7 CAMACHO’s residence and seized approximately 10 pounds of methamphetamine from the crawlspace

 8 under the house. PSR ¶ 49. On March 30, 2017, he pleaded guilty, admitting both that he participated

 9 in the conspiracy and that he possessed with intent to distribute the drugs found under his house.
10          On April 24, 2018, the Court sentenced him to 121 months in prison, followed by five years of

11 supervised release. The Court advised CAMACHO at the time of his plea and at sentencing that he

12 likely would be deported following his release from prison. CAMACHO was deported from the United

13 States at least once before (in 2010), and returned illegally. PSR ¶ 88.

14          CAMACHO is currently housed at Correctional Institution McRae in McRae, Georgia. He has

15 served approximately 58 months of his 121-month sentence and is due to be released on July 13, 2024.

16 Decl. of Frank Riebli Ex. A at 3. There is an ICE detainer in place, so if released, he would go directly

17 into the custody of Immigration and Customs Enforcement, to be deported to Mexico. Id. ¶ 4. Once in

18 ICE custody, he may seek release on bond. Id.

19          CAMACHO is now 37 years old. At the time Probation prepared the PSR, he was 5’5” and

20 weighed 207 pounds. PSR ¶ 91. With that height and weight, his Body Mass Index was 34.4, putting

21 him the “obese” weight category. See https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/

22 English_bmi_calculator/bmi_calculator.html (last visited Oct. 8, 2020). The PSR noted that he was

23 taking medication to control his blood pressure, and that he had previously experienced asthma and

24 bronchitis, but that he had stopped receiving treatment for it 15 years earlier. PSR ¶ 93. CAMACHO’s

25 medical records from his current period of incarceration indicate that he is still obese. As of July 21,

26 2010, he weighed 218 pounds, which results in a BMI of 36.3. Riebli Decl. Ex. B at 5. In July 2020,

27 CAMACHO said he had not been taking his blood pressure medication for about four months and asked

28 to stop the prescription. Id. at 17. His doctor agreed because he had uncomplicated hypertension that


     GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION FOR RELEASE FROM CUSTODY                                    2
              Case 3:15-cr-00579-VC Document 787 Filed 10/09/20 Page 4 of 11




 1 was stable and well under control. Id. at 15-17. His medical records indicate no other ailments or

 2 conditions relevant to this motion – it appears he has never complained of or been treated for asthma or

 3 bronchitis. Id. ¶ 3. Moreover, his lab results indicate that, except for elevated cholesterol, he is

 4 otherwise healthy. Id. at 8-11.

 5          On August 6, 2020, CAMACHO’s counsel wrote a letter to the Warden at CI McRae and asked

 6 that the institution consider CAMACHO for a reduction in sentence. See Dkt 782-1 at 2. On August 24,

 7 2020, the Warden responded, denying CAMACHO’s request. See Dkt 782-2 at 2. CAMACHO filed

 8 his present motion on September 29, 2020. Dkt 782.

 9
10 III.     DISCUSSION

11          The government agrees that CAMACHO has exhausted his administrative remedies and/or

12 waited more than 30 days after submitting his request to his institution’s warden before filing this

13 motion. Accordingly, the Court may consider the merits of his claim.

14          A.      CAMACHO’s Obesity Puts Him at Greater Risk from COVID-19.

15          The Court may only reduce an offender’s sentence if, “after considering the factors set forth in

16 section 3553(a) to the extent that they are applicable,” the Court finds (as relevant here) that

17 “extraordinary and compelling reasons warrant such a reduction,” and that a reduction is “consistent

18 with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A);

19 United States v. Reid, No. 17-cr-00175-CRB-1, Dkt. 554 (N.D. Cal. May 5, 2020); United States v.

20 Robinson, No. 18-CR-00597 RS, Dkt. 33 (N.D. Cal. Apr. 27, 2020). The applicable policy statement,

21 found in the Sentencing Guidelines § 1B1.13, requires a determination that the defendant is not a danger

22 to the community. Cf. United States v. Cazarez, No. 15-CR-00362-CRB-1, Dkt. 78 (N.D. Cal. May 4,

23 2020) (denying compassionate release claim due to danger). The Sentencing Commission also provided

24 explicit examples of what type of condition might constitute “extraordinary and compelling

25 circumstances,” including a “serious physical or medical condition . . . that substantially diminishes the

26 ability of the defendant to provide self-care” while in prison. U.S.S.G. § 1B1.13 cmt. n.1. It is

27 CAMACHO’s burden to show the “extraordinary and compelling circumstance” that warrants early

28 release. See United States v. Shabudin, No. 11-CR-00664-JSW-1, Dkt. 571 (N.D. Cal. May 12, 2020);


     GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION FOR RELEASE FROM CUSTODY                                     3
                Case 3:15-cr-00579-VC Document 787 Filed 10/09/20 Page 5 of 11




 1 United States v. Greenhut, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020) (citing United States v.

 2 Sprague, 135 F.3d 1301, 1306-07 (9th Cir. 1998)).

 3          CAMACHO’s medical records indicate that he is obese and may suffer from hypertension. The

 4 CDC has stated that obesity puts a person at risk of severe illness if the person contacts COVID-19. See

 5 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

 6 conditions.html (last visited Oct. 8, 2020). CAMACHO’s medical records indicate that his BMI has

 7 been above 30 since at least July 2018, and thus that he is obese. This is a risk factor.

 8          The CDC has also stated that persons with pulmonary hypertension might be at higher risk. 1 Id.

 9 CAMACHO has been treated for hypertension in the past, though he asked to be taken off his blood
10 pressure medication in July and his condition appears to be borderline. The CDC does not offer a

11 definitive statement on what blood pressure numbers constitute hypertension. See https://www.cdc.gov/

12 bloodpressure/about.htm (“The guidelines used to diagnose high blood pressure may differ from health

13 care professional to health care professional.”) (last visited Oct. 9, 2020). According to one standard, a

14 person has hypertension if his blood pressure is consistently 130/80 mm Hg or higher. Id. According to

15 another, hypertension is blood pressure consistently above 140/90 mm Hg. Id. CAMACHO’s medical

16 records indicate that his blood pressure was 133/81 in July 2020 without medication, and 117/71 in

17 January 2020 with medication. Riebli Decl. Ex. B at 7. The government agrees that CAMACHO’s

18 obesity puts him in a high-risk category, 2 and that this, plus the existence of the coronavirus pandemic,

19 constitutes an extraordinary and compelling circumstance under § 3582(c)(1)(A).

20 ///

21

22          1
             It is now unclear whether this risk factor is attributed solely to pulmonary hypertension, which
23 is not among    CAMACHO’s diagnoses, or also essential hypertension, which is. For purposes of this
   opposition, the government will assume that CAMACHO’s hypertension might be a risk factor.
24         2
             Obesity is a mutable characteristic and is, to some degree, the product of personal choices. For
25 example, CAMACHO’s doctors have been advising him for years to eat a healthy diet and exercise
   regularly. Yet for some period of time, he was electing not to go out on the yard and exercise. In some
26 cases, the government has argued that a BMI near 30, combined with the risk of contracting COVID-19,
   does not put an inmate in a high-risk category because it is clear that he is choosing to remain obese. In
27 this case, CAMACHO would need to lose about 28 pounds to bring his BMI below 30. Because that
   would be difficult to do and take time, even with the best intentions and discipline, that government
28
   agrees in this case that CAMACHO’s BMI puts him in a high-risk category.

     GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION FOR RELEASE FROM CUSTODY                                     4
                Case 3:15-cr-00579-VC Document 787 Filed 10/09/20 Page 6 of 11




 1          B.      Section 3553(a) Factors Weigh Against CAMACHO’s Release.

 2          That does not automatically mean that the Court should grant his motion, however. The Court

 3 also must consider whether the factors set forth in 18 U.S.C. § 3553(a) favor CAMACHO’s release, and

 4 whether he poses a danger to the community if released. 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13.

 5 Those factors do not support release. To begin, other courts have denied motions for early release from

 6 high-risk inmates, particularly when they had significant time left on their original sentences, as

 7 CAMACHO does. See, e.g., United States v. Ramirez, 2020 WL 5576744, at *4 (D. Ariz. Sept. 17,

 8 2020) (denying release from FCI Safford for an obese defendant with hypertension who had served 110

 9 months of a 240-month sentence for drug trafficking, finding that his medical conditions failed to
10 establish an extraordinary and compelling circumstance); United States v. Votaw, 2020 WL 3868468, at

11 *2 (E.D. Cal. Jul. 9, 2020) (denying release for an obese defendant who had served 5 months of a 24-

12 month sentence, finding that his obesity did not constitute an extraordinary and compelling circumstance

13 in part because there was only one case of COVID at his facility); United States v. Brown, 2020 WL

14 3833284, at *4-5 (D. Md. Jul. 8, 2020) (denying release for an obese inmate with hypertension and

15 asthma, where there were few COVID cases at his facility, finding he did not demonstrate extraordinary

16 and compelling circumstances); United States v. Rivera, 2020 WL 3547938, at *5 (D. Haw. Jun. 30,

17 2020) (denying release for an obese defendant with hypertension and asthma who had served two and a

18 half years of a 115-month sentence in a wire fraud case, even though defendant had no prior convictions

19 and no disciplinary issues and there were COVID cases at the adjacent facility).

20          CAMACHO wants the Court to assume the Court has only two choices: deny the motion and

21 thereby ensure that he contracts COVID-19 and dies; or, grant the motion and prevent him from

22 becoming infected. But of course that’s a false choice. COVID-19 is raging in every community across

23 the country, including Sonoma County, where CAMACHO was living prior to his arrest, and in Mexico,

24 where he will go if he is deported. The prison where he resides currently has zero inmate cases. See

25 https://www.bop.gov/coronavirus/ (last visited Oct. 9, 2020). 3 Since March, that facility has had one

26
            3
27          Because CI McRae is a privately-managed facility, it is necessary to go to the section titled
   “COVID-19 Cases” and click on the link for “Full breakdown and additional details …” and then click
28 on the hyperlink for “privately managed prisons,” to find the data. It is true that the number of cases
   changes over time, and were this April or May, zero current cases and only 20 total cases might just be

     GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION FOR RELEASE FROM CUSTODY                                  5
              Case 3:15-cr-00579-VC Document 787 Filed 10/09/20 Page 7 of 11




 1 inmate death and 20 inmate cases. Id. According to Johns Hopkins University, Mexico has had 804,488

 2 cases and 83,096 deaths, including 22,196 cases and 1,768 deaths in Michoacán, where CAMACHO

 3 proposes to go if he is released and remains in Mexico. See https://coronavirus.jhu.edu/map.html (last

 4 visited Oct. 9, 2020). The Court does not have the ability to deliver him from a place where COVID-19

 5 is a threat to a place where it is not. Indeed, based on the current data, releasing CAMACHO would

 6 have the opposite effect. Cf. United States v. Lazarte, 2020 WL 3791977, at *4-5 (D. Md. Jul. 7, 2020)

 7 (denying release for an inmate with morbid obesity and hypertension where there were no COVID cases

 8 at his facility, finding that this undermined a showing of particularized risk); United States v. Cooper,

 9 2020 WL 2773478, at *1 (D. Nev. May 28, 2020) (denying release for inmate at FCI Safford because
10 that facility had zero cases, whereas Nevada – where he wished to reside – had over 8,000 positive

11 cases). Further, CAMACHO has not even attempted to show that CI McRae is incapable of providing

12 him adequate medical care if he contracts COVID-19. His medical records – which show attention for

13 both chronic conditions (obesity and possible hypertension) and acute conditions (an injured elbow) –

14 would undermine any such attempt. And though CAMACHO is in a high-risk category, it is also true

15 that the vast majority of cases of COVID-19 are mild to moderate. Even if he contracts the illness, there

16 is no way to know now that he will experience more severe symptoms. And there is every indication

17 that his institution would be able to treat him if he does contract COVID-19.

18          The circumstances of CAMACHO’s current incarceration thus do not suggest a particularized

19 risk as to him.

20          The other § 3553(a) factors also weigh against reducing CAMACHO’s sentence. First, he

21 committed a serious offense. He trafficked in large quantities of a dangerous and destructive drug.

22 Though drug trafficking may not fit the legal definition of a “violent offense,” it would be a mistake to

23 infer that his conduct is somehow less harmful. He contributed to the ruin of others’ health and lives,

24 and to the despair of all those who cared about the persons who bought his drugs. Both the wire

25

26
   good luck. But such low numbers after six months tends to indicate that the institution has put in place
27 effective measures to protect the inmates. Some courts have considered the conditions at the inmate’s
   institution as part of the threshold analysis whether there were extraordinary and compelling
28
   circumstances warranting release.

     GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION FOR RELEASE FROM CUSTODY                                    6
                Case 3:15-cr-00579-VC Document 787 Filed 10/09/20 Page 8 of 11




 1 intercepts and the quantity of drugs agents seized from CAMACHO’s house indicate that he was at least

 2 a mid-level distributor, meaning that he was responsible for more misery than the street dealers who sold

 3 his meth in face-to-face transactions. Reducing his sentence from 121 months to approximately 58

 4 months results in a sentence that fails to reflect the seriousness of his offense. 4

 5          It also creates an unwarranted sentencing disparity vis-à-vis CAMACHO’s co-defendants.

 6 CAMACHO’s sentence already was the lowest of the defendants at his level of the conspiracy. Eutimio

 7 Reyna Ceron and Cristino Vargas Mondragon each received 168 months. Rodolfo Rivera Herrera

 8 received 145 months, and Marcelino Reyna Ceron received 127 months. CAMACHO was a supplier,

 9 like his nephew Vargas Mondragon, and thus should receive one of the longer sentences in this case. A
10 121-month sentence made sense because he was involved only for about four months. But he is still

11 significantly more culpable than the couriers, who received between 44 and 52 months, and more

12 culpable the Raymundo Doval Duran, another retail distributor who received 96 months. Reducing

13 CAMACHO’s sentence to 58 months would treat him as though he were only slightly more culpable

14 than the couriers and less culpable than one of the retail distributors. That would result in an

15 unwarranted sentencing disparity.

16          Third, deportation does not mitigate the danger he presents to our community because of the

17 direct line between Zicuiran, Michoacán, Mexico, where CAMACHO is from, and the Bay Area, where

18 he and others were selling drugs. As the Court will recall, the network that sucked money and vitality

19 from the community in Santa Rosa was based on family and social ties in Zicuiran and the surrounding

20 villages. CAMACHO’s family (including his nephew, Cristino Vargas Mondragon), were an important

21 part of that network – they supplied enormous quantities of methamphetamine and heroin to the Bay

22 Area. Indeed, CAMACHO most likely became a mid-level distributor after Cristino’s arrest because of

23 his family connections, the same family connections he will have when he gets out of prison and returns

24

25          4
            CAMACHO suggests that he was primarily an addict who stored drugs for others in exchange
26 for small sums of money he put towards his bills. Mot. at 15-16. He did much more than store drugs for
   others. As the PSR describes, he actively distributed drugs – agents monitoring Reyna Ceron’s
27 communications intercepted calls in which CAMACHO negotiated meth deals with Reyna Ceron, and
   then saw CAMACHO deliver the drugs to Reyna Ceron. He may also have had a drug problem, but he
28
   was not a low-level user/dealer by any description.

     GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION FOR RELEASE FROM CUSTODY                                 7
              Case 3:15-cr-00579-VC Document 787 Filed 10/09/20 Page 9 of 11




 1 to Zicuiran. CAMACHO thus will have the means and the external pressures to rejoin a drug trade that

 2 directly harms the Bay Area.

 3          Courts often doubt whether longer sentences provide greater deterrence to others who might

 4 consider entering the drug trade, and in some cases that doubt may be well-founded. But not here. It is

 5 precisely because of the way the network was structured that we can expect CAMACHO’s and his co-

 6 defendants’ sentences to have deterred others. The people most likely to join this network are the people

 7 who are most likely to have learned about the serious consequences of getting caught. The people

 8 willing to come north to ply the drug trade presumably were doing so because of the promise of greater

 9 income than they could make in Mexico – and the example of people like Camacho, Reyna Ceron, and
10 others, who were doing just that. Those same people now see that the ones who went before them have

11 lost their liberty and are not making any money for long periods of time. They are not improving their

12 own fortunes or the circumstances of their families in Mexico. That is a powerful disincentive to join

13 the drug trade. The money and effort it takes to travel north from Zicuiran, cross the border into the

14 United States, and then make it to Santa Rosa look like a bad investment if there is the very real

15 possibility of that trip ending in a lengthy stay in an American prison cell.

16          For the same reason, cutting CAMACHO’s sentence in half will change the risk/benefit

17 calculation and perhaps make the trip perhaps more worth the risk.

18          The § 3553(a) factors thus do not support release.

19          The cases CAMACHO cites do not change this conclusion. In United States v. Hernandez, 451

20 F. Supp. 3d 301, 301-02 (S.D.N.Y. 2020), for example, the inmate had been sentenced to 24 months in

21 prison and had just four months remaining on his sentence. He had asthma and was confined in New

22 York in April – the epicenter of the first wave of the pandemic in the United States. Id. The Court

23 found that he no longer posed a danger to the community and the government supported his request for

24 release. Id. at 305. In other words, the inmate there had almost completed his sentence, posed no

25 danger to the community, and faced significant risks – both because of his health and the prevalence of

26 COVID-19 in the community at that point. Release in those circumstances was appropriate.

27          Similarly, in United States v. Robinson, 2020 WL 1982872, at *1 (N.D. Cal. Apr. 27, 2020), the

28 inmate had four months remaining on a 15-month prison term for mail fraud. He was housed at FCI


     GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION FOR RELEASE FROM CUSTODY                                  8
             Case 3:15-cr-00579-VC Document 787 Filed 10/09/20 Page 10 of 11




 1 Lompoc, which was then “battling one of the most serious COVID-19 outbreaks in the nation,” and was

 2 taking immunosuppressing medications, which put him at heightened risk of serious illness if he

 3 contracted COVID-19. Id. In those circumstances, the risks to the inmate were extraordinary and the

 4 risk to the public nominal. Id. at *3. Once again, the government did not oppose his request, and the

 5 Court ordered his release. Id.

 6          The inmate in United States v. Sarpong, 2020 WL 5578420, at *1 (S.D.N.Y. Sept. 17, 2020), had

 7 Type II diabetes, obesity and kidney disease. He had served 221 months of a 235-month prison term,

 8 and was already subject to a final order of removal to Ghana. Id. at *2. In light of his certain and

 9 imminent removal from the United States, plus the difficulties of returning to the United States from
10 Ghana and the length of time he already had served, the court found that reducing his sentence to time

11 served (235 months) was consistent with 18 U.S.C. § 3553(a)’s goals, and did not pose a danger to the

12 community. Id. at *3. Accordingly, it ordered him released.

13          The inmate in United States v. Olawoye, 2020 WL 4559816, at *2 (D. Or. Aug. 7, 2020), also

14 had Type II diabetes, obesity, and hypertension (and other conditions) that placed him at higher risk of

15 serious illness from COVID-19. And he was then at an institution “which has seen exponential growth

16 in positive COVID-19 tests in recent weeks.” Id. He had served about 67% of a 108-month prison term

17 for fraud and identity theft, and was to be deported back to Nigeria upon his release. Id. at *5. On those

18 facts, the court found that there were extraordinary and compelling circumstances warranting his release,

19 and that releasing him about 30 months early did not unreasonably cheapen his offense, and that he was

20 unlikely to pose a threat to the community because he had no criminal history and was being deported.

21          Just to state the facts of the cases CAMACHO cites is to demonstrate that they do not support

22 granting his motion here. First, the inmates in Hernandez and Robinson were only a few short months

23 away from completing their sentences anyway. Release at that point did not have the same tendency to

24 result in a sentence that failed to account for the seriousness of the offense. CAMACHO, on the other

25 hand, is just about halfway through a lengthy sentence and still has almost four years left to serve.

26 Second, CAMACHO’s sentence was much longer than the sentences in Hernandez, Robinson, and

27 Olawoye. This too is significant because it indicates the relative seriousness of his offense compared to

28 theirs, and the risks of undervaluing the offense by shortening his sentence to time served.


     GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION FOR RELEASE FROM CUSTODY                                    9
             Case 3:15-cr-00579-VC Document 787 Filed 10/09/20 Page 11 of 11




 1          Second, CAMACHO is obese, but he is in a facility that has had a low number of COVID-19

 2 infections and which currently has none. This suggests that the facility’s efforts to protect the inmates

 3 are working, and indicates that there is none of the urgency here that there was in Hernandez, Robinson,

 4 and Olawoye. In those cases, the institutions (or in Hernandez, the community around the institution)

 5 were in the midst of significant outbreaks. The courts in those cases reasonably could believe both that

 6 they were protecting the individual inmates whose cases they were adjudicating and the inmates who

 7 remained, by reducing their numbers. Thankfully, that factor is not present in this case.

 8          Finally, though the courts in Sarpong and Olawoye found the fact of deportation significant, the

 9 possibility of deportation here does not have the same weight for two reasons. First, there was a final
10 order of removal in Sarpong; there is no such order here, which means that CAMACHO’s removal,

11 though likely, is not certain. And in Olawoye, the inmate’s immigration hold had prevented him from

12 participating in drug counseling and educational programming that the court expressly had

13 recommended. That is not the case here; CAMACHO attached to his motion the certificates showing

14 that he had participated in drug counseling and vocational education courses. Second, the inmates in

15 Sarpong and Olawoye were being deported to countries on another continent that shared no land border

16 with the United States. The odds that they would be able to return any time soon were negligible. If

17 deported, CAMACHO will be returned to Mexico, which does share a land border with the United

18 States. CAMACHO’s own record demonstrates that he can and will cross that border to enter the United

19 States illegally if he desires. Indeed, his wife remains in Santa Rosa. He will have every incentive to

20 return, and this in turn implicates all of the community safety concerns discussed above.

21

22 IV.      CONCLUSION

23          For the foregoing reasons, the government asks that the Court deny CAMACHO’s motion.

24 DATED: October 9, 2020                                Respectfully submitted,

25                                                       DAVID L. ANDERSON
                                                         United States Attorney
26
                                                                 /s/
27                                                       FRANK J. RIEBLI
                                                         Assistant United States Attorney
28


     GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION FOR RELEASE FROM CUSTODY                                    10
